COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Ernisha Blackmon v. Houston Federal Credit Union

Appellate case number:    01-21-00366-CV

Trial court case number: 19-CCV-065308

Trial court:              County Court at Law No. 5 of Fort Bend County

       Appellant has filed a request to dismiss the case and remove the debt from her credit report
or reduce the debt to zero. The Court requires clarification to rule on this motion.
        When appellant asks this Court to “dismiss the case,” it is unclear whether she is asking
this Court to dismiss the appeal or to dismiss the trial court case. This Court cannot dismiss the
trial court case unless this disposition is agreed upon by both parties. See TEX. R. APP. P.
42.1(a)(2)(B). Appellant also asks this Court to “have Houston Federal Credit Union remove this
debt from my credit report as soon as possible or have the balance at $0.” This Court reviews trial
court judgments and does not order other parties to perform tasks such as that requested in
appellant’s motion.
         Accordingly, the Court requests clarification from appellant in the form of a response, to
be filed within 10 days, concerning whether she wishes to dismiss her appeal. If no response is
filed, the Court will deny appellant’s request.
       The deadline to file appellee’s brief will be extended 30 days from the current deadline.
Therefore, appellee’s motion for extension filed on January 3, 2021 is dismissed as moot.
       It is so ORDERED.

Judge’s signature: ___/s/ Richard Hightower________
                    Acting individually  Acting for the Court


Date: __January 4, 2022______